Detailed Office Action
The communication dated 8/30/2021 has been entered and fully considered.
Claims 1-10 are pending with claims 1-4 and 6-10 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 8/30/2021 is acknowledged.
Claim Objections
Claim 5 is objected to because of the following informalities:  Missing priod at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further, the specification does not give any details of the JIS K 7373 procedure and how it is applied to the sheets of the instant invention (JIS K 7373 is to plastics while this invention is using ultrafine cellulose fibers with phosphoric acid groups).  No English copy of the standard has been submitted either.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/076,900 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because The ‘900 application discloses a sheet made with phosphoric acid substituted nanofibers.  The yellowness under JIS KL 7373 is 1.2 or less.  Therefore the yellowness of 0 is included in the range.  As such it at least overlaps with formula d of the instant claim.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 5 is rejected under 35 U.S.C. 102(a)(1) as being Complete nanofibrillation of cellulose prepared by phosphoric acid esterification by BANZASHI, the claim is simultaneously rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.
BANZASHI discloses a fine cellulose fiber of 3-4 nm [pg. 4 and pg. 12].  The fiber has phosphoric acids groups attached thereto [pg.8].
A transparent sheet is made therefore with a thickness of 10-50 microns [pg. 17].  The sheet is transparent in the yellow wavelength [pg. 14].  As it is transparent to yellow light it is the Examiner’s position that the material will have a low yellow index and therefore meet the claim.  Further, at the CNF is treated in substantially the same way it will have substantially the same anionic phosphoric groups.  If this either of these positions are incorrect the applicant (OJI Holdings) is in the best position to refute this by disclosing the yellowness index of the sheet produced and the mmol/g of the CNF produced (as the presentation is by OJI Holdings)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015/182438 (cited in IDS) BANZASHI et al., hereinafter BANZASHI.  The Examiner refers to U.S. 2017/0183820 as the English language equivalent.
BANZASHI discloses a sheet with ultrafine cellulose that is anionically modified with phosphoric acid groups [Table 4].  The ultrafine fibers have a width of 2 to 1000 nm which falls within the claimed range [0018].  BANZASHI discloses an anionic phosphoric acid content of 6 mmol/g or larger and less than 1.4 mmol/g which falls within the claimed range [0115].  The yellowness index is 5 or less [0116].  This yellowness index is done with ASTM E313.  It is not known to the Office the conversion factor between ASTM E313 and JIS K 7373.  However, given the range goes to 0 it would man that there is 0 yellowness and the yellowness even in JIS .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S.2016/0273165 LAINE et al., hereinafter LAINE, in view of U.S. 2019/0024317 FUJII et al., hereinafter FUJII and U.S. 2011/0126995 TURUNEN et al., hereinafter TURUNEN as evidenced by KUAKAS mill pine pulp data sheet.
	The applicant’s claims read on paper sheets made with only small amounts of the claimed fine cellulose because the comprising language is used. 
LAINE disclose a paper sheet with addition of anionically modified nanocellulose [Figure 1A].  The nanofibers have a diameter less than 20 nm [0011].  The anionic groups can be by esterification [0014].  LAINE does not disclose phosphoric acid anionically modified nanocellulose.
FUJII disclose anionically modified nanofibers [abstract].  The anionic modification can be with phosphoric acid on cellulose fibers [0037].  The anionically modified cellulose fibers are then defibers to form cellulose nanofibrils (fine cellulose fibers) [0049].  The fine cellulose fibers have a width of 2 to 50 nm which falls within the claimed range.  The nanofibrils have a DS of 0.001 to 0.4 [0040].    G.   There are 162.1 grams cellulose per mol cellulose.  

0.001 mol phosphate * 1000 (mmol phosphate /mol phosphate) / (mol cellulose * (162 grams cellulose/ mol cellulose)) = 0.006 mmol/gram



Therefore FUJII teaches an overlapping range.  FUJI further teaches a more narrow range of 0.10-0.30 DS [0045].  At a DS of 0.1 there would be 0.6 mmol/gram which would fall within the claimed range.  
0.1 mol phosphate * 1000 (mmol phosphate /mol phosphate) / (mol cellulose * (162 grams cellulose/ mol cellulose)) = 0.6 mmol/gram
	At the time of the invention it would be obvious to use the known phosphoric acid anionically substituted nanofibers of FUJII for the anionically modified fibers of LAINE.  It is typically prima facie obvious to substitute one known element for another with predictable results.  The person of ordinary skill in the art would expect the anionic nanofibers of FUJII to strengthen the paper of LAINE. The person of ordinary skill in the art would further expect success as LAINE states the anionic groups can be added by esterification and the phosphoric acid addition in FUJII is by esterification [0037]   Further, the person of ordinary skill in the art would look to FUJII as FUJII discloses how these anionic nanofibers can be made.
	The paper that LAINE makes uses bleached pulp as the main component.  The bleached pulp has an ISO brightness of over 86 [as evidenced by KAUKAUS pulp data sheet].  It is the examiner’s position that the bleached pulp and thick sheets made would fall under the claimed yellowness.
	In the alternative it is well known in the art that optical brighteners and dyes are added to paper to increase whiteness and decrease yellowness [TURUNEN 0017].  At the time of the invention it would be obvious to the person of ordinary skill in the art to add dyes and FWA’s to the paper of 

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748